EXHIBIT 10.2

FIRST AMENDMENT OF LEASE

THIS FIRST AMENDMENT OF LEASE (“First Amendment”) is entered into and made to be
effective as of March 19, 2009 (the “Effective Date”) by and between Minnesota
Industrial Properties Limited Partnership, a Minnesota limited partnership
(“Landlord”) and Cascade Microtech, Inc., an Oregon corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain Lease Agreement dated
February 6, 2009 (the “Lease”) pursuant to which Tenant leases from Landlord the
premises comprised of approximately 13,998 square feet of Rentable Area (the
“Premises”) located in the Northland Interstate III, 7115 Northland Terrace,
Brooklyn Park, MN 55428 (the “Project”), as more particularly described in the
Lease.

 

B. Landlord has Substantially Completed all of its construction obligations as
specified in Exhibit B (the “Construction Rider”) to the Lease, except delivery
of a certificate of occupancy, and the parties wish to modify the Lease
regarding the Commencement Date and the Expiration Date of the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree that the
Lease is hereby amended as follows:

AGREEMENT

 

1. Recitals. The foregoing recitals are true and correct in all respects and
incorporated herein by reference.

 

2. Commencement Date. Notwithstanding anything in the Lease to the contrary, the
Commencement Date (as defined in the Lease) shall be the later of (i) March 23,
2009; or (ii) receipt by Landlord of certificate of occupancy from the City of
Brooklyn Park. Landlord will confirm the Commencement Date and Expiration Date
by written notice to Tenant upon receipt of the certificate of occupancy, and
upon request, the parties shall confirm the Commencement Date and Expiration
Date in writing.

 

3. Base Rent. Notwithstanding anything in the Lease to the contrary, if the
Commencement Date established pursuant to Paragraph 1 above is other than the
first day of any calendar month, then such partial month at the beginning of the
Term shall be added to the Term and the Base Rent adjustments set forth in Basic
Lease Information under the heading “Base Rent:” shall occur on the first day of
the applicable month (for example, if the Commencement Date occurs on March 23,
2009, then (i) the Expiration Date of the Lease will be March 31, 2016,
(ii) Tenant’s six (6) month rent abatement would be from March 23, 2009 through
and including September 22, 2009, (iii) Tenant’s Base Rent for the period of
September 23, 2009 through and including September 30, 2009 would be prorated on
a per diem basis at the monthly rate of $8,165.50, and (iv) Tenant’s Base Rent
obligation for the period of “Months 7-18” in the Base Rent schedule would
commence October 1, 2009).

 

4.

Miscellaneous. Except as otherwise provided herein, all capitalized terms used
herein shall have the meaning ascribed to them in the Lease. Except as
specifically modified herein, all of the covenants, conditions, and obligations
under the Lease shall remain unchanged and in full force



--------------------------------------------------------------------------------

 

and effect. In the event of a conflict between the terms of the Lease and this
First Amendment, the terms of this First Amendment shall prevail. This First
Amendment shall be binding upon the parties hereto and their respective
successors and assigns. This First Amendment may be executed in one or more
counterparts each of which when so executed and delivered shall constitute an
original, but together said counterparts shall constitute one and the same
instrument. This First Amendment is not binding on either party unless and until
executed and delivered by both parties to this First Amendment.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.

 

TENANT:     LANDLORD:

Cascade Microtech, Inc.,

an Oregon corporation

   

Minnesota Industrial Properties Limited Partnership,

a Minnesota limited partnership

      By:    Minnesota Industrial Portfolio, LLC By:   /s/ Steven Sipowicz    
Its:   General Partner Name:    Steven Sipowicz     By:   /s/ Michael Potts
Title:   Chief Financial Officer     Its:   Partner Date:   March 19, 2009    
Date:    March 19, 2009